Decree of the Surrogate’s Court of Queens eoimty in so far as appealed from by the contestant, unammously affirmed, without costs. Decree, in so far as appealed from by the proponent, unanimously affirmed, without costs other than the necessary printing disbursements, payment of wMch we direct to be made out of the estate. We are of opimon that there was no substantial evidence upon wMch could be predicated a finding of undue influence, and that the surrogate’s decree setting aside the verdict and directing probate was proper. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ.